
	

113 HR 976 IH: To declare that certain agency actions by the National Labor Relations Board shall have no force or effect until final disposition is made in certain actions relating to the appointment of individuals to such Board that are pending in Federal court, and to prohibit further actions by such Board until such time.
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 976
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Womack (for
			 himself, Mr. Griffin of Arkansas,
			 Mr. Crawford,
			 Mr. Cotton,
			 Mr. Conaway,
			 Mr. Harris,
			 Mr. Aderholt,
			 Mr. Rogers of Alabama,
			 Mr. Kingston,
			 Mr. Westmoreland,
			 Mr. Jones,
			 Mr. Mulvaney,
			 Mr. Cole, Mr. Cramer, Mr.
			 Scalise, and Mr. Long)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To declare that certain agency actions by the National
		  Labor Relations Board shall have no force or effect until final disposition is
		  made in certain actions relating to the appointment of individuals to such
		  Board that are pending in Federal court, and to prohibit further actions by
		  such Board until such time.
	
	
		1.Regulations issued by NLRB to
			 have no force or effect pending final action in Federal court
			(a)Invalidity of
			 regulationsNotwithstanding
			 any other provision of law, any agency action taken by the National Labor
			 Relations Board since January 4, 2012, shall have no force or effect unless
			 each member of such Board has been appointed—
				(1)by and with the advice and consent of the
			 Senate, in accordance with clause 2 of section 2 of article II of the United
			 States Constitution; or
				(2)appropriately in accordance with clause 3
			 of section 2 of article II of the United States Constitution.
				(b)Effective
			 dateSubsection (a) shall
			 cease to have effect on the date on which final disposition is made in all
			 actions that allege as a material fact the unconstitutionality of the
			 appointment of individuals to such Board that are pending before a Federal
			 court as of the date of enactment of this Act.
			2.Prohibition on NLRB
			 actionsNotwithstanding any
			 other provision of law, the National Labor Relations Board shall not take any
			 agency action until the date on which final disposition is made in all actions
			 that allege as a material fact the unconstitutionality of the appointment of
			 individuals to such Board that are pending before a Federal court as of the
			 date of enactment of this Act.
		3.Agency action
			 definedAs used in this Act,
			 the term agency action has the meaning given such term in section
			 551 of title 5, United States Code, but does not include an action taken by the
			 General Counsel of the National Labor Relations Board under authority set forth
			 section 3(d) of the National Labor Relations Act (29 U.S.C.153(d)).
		
